
	
		I
		111th CONGRESS
		2d Session
		H. R. 5865
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2010
			Mr. Chaffetz (for
			 himself, Mr. Schock,
			 Mr. Flake,
			 Mr. Issa, Mr. Wilson of South Carolina,
			 Mr. Bartlett,
			 Mr. Franks of Arizona,
			 Mr. Coffman of Colorado, and
			 Mr. Bilbray) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend title 44, United States Code, to prohibit the
		  Archivist of the United States from making grants to preserve or publish
		  non-Federal records.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Wasting Archive Grants Act of
			 2010.
		2.Prohibiting the
			 Archivist of the United States from making grants to preserve or publish
			 non-Federal recordsSection
			 2504(e) of title 44, United States Code, is amended by adding at the end the
			 following new sentence: The Archivist may not make grants to preserve or
			 publish non-Federal records.
		
